In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                No. 02-21-00240-CV

TEXAS DEPARTMENT OF                        §   On Appeal from the 97th District
TRANSPORTATION, Appellant                      Court

                                           §   of Montague County (2020-0331M-CV)
V.
                                           §   February 10, 2022

MARK SELF AND BIRGIT SELF,                 §   Memorandum Opinion by Justice
Appellees                                      Bassel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the order of the trial

court is affirmed in part and reversed in part. We reverse the portions of the trial

court’s order denying Texas Department of Transportation’s plea to the jurisdiction as

to Mark Self and Birgit Self’s negligence claim and inverse-condemnation claim, and

we render judgment dismissing those claims. We affirm the remainder of the trial

court’s order that denies the plea to the jurisdiction on the Selfs’ independent-

contractor claim.
      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel